          Case 5:20-cv-00381-HE Document 10 Filed 05/12/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ANTONE L. KNOX,                                )
                                               )
                     Plaintiff,                )
vs.                                            )          NO. CIV-20-0381-HE
                                               )
JOSEPH ALBAUGH, et al.,                        )
                                               )
                     Defendants.               )

                                          ORDER

       Plaintiff Antone L. Knox, a state prisoner appearing pro se, filed this § 1983 action

alleging violations of his constitutional rights. Pursuant to 28 U.S.C. § 636(b)(1)(B) and

(C), the matter was referred for initial proceedings to Magistrate Judge Suzanne Mitchell.

Judge Mitchell reviewed the complaint and issued a Report and Recommendation

recommending that this action be transferred to the Eastern District of Oklahoma “[f]or the

convenience of the parties and witnesses” and “in the interest of justice.” 28 U.S.C. §

1404(a). Plaintiff has objected to the Report, which triggers de novo review by this court

of proposed findings or recommendations to which objection has been made.

       Plaintiff’s objects to the Report on a number of grounds, the most relevant of which

is that the Report gives insufficient weight to the fact that all of his “witnesses [are] in

Washington, D.C. [and] Oklahoma City and other states.” While the location of witnesses

is an important factor in addressing possible 1404(a) transfers, it does not assist plaintiff

here. The various orders issued by President Trump and Governor Stitt are matters of

public record, and it unlikely that either would actually be witnesses in this case. The bulk

of the witnesses most likely to be called at any trial are in the Eastern District. Plaintiff’s
          Case 5:20-cv-00381-HE Document 10 Filed 05/12/20 Page 2 of 2



allegations go to the conditions existing where plaintiff is now housed, which is the

Oklahoma State Penitentiary (“OSP”) in McAlester, Oklahoma, in the Eastern District. He

alleges that such conditions impact other prisoners at OSP. Because plaintiff and two or

more defendants, as well as most potential witnesses and other evidence are located in the

Eastern District of Oklahoma, the court concludes the Eastern District is both a proper

venue and a considerably more convenient one for most of the participants in the case.

       To the extent that plaintiff objects to his case being heard in the Eastern District due

to his lack of prior litigation success there, the court concludes the assertion does not

warrant fixing venue elsewhere. If plaintiff disagrees with the result in a case, his remedy

is to appeal to a higher court, not to file suit in a different, less convenient, district.

       Plaintiff’s other objections are based on the merits of his purported claims rather

than the venue considerations which were the basis for Judge Mitchell’s recommendation.

They do not suggest a basis for retaining the case in the Western District.

       As plaintiff has not suggested any persuasive basis for avoiding the Report’s

conclusions, the Report and Recommendation is ADOPTED.                            This case is

TRANSFERRED to the U. S. District Court for the Eastern District of Oklahoma.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2020.




                                                2
